Title: From James Madison to William Pinkney, 3 May 1803
From: Madison, James
To: Pinkney, William


Sir.
Department of State, May 3rd. 1803.
The Legislature of Maryland at their last session authorised the Governor to take measures in concurrence with the Executive of the United States to obtain restitution of the Bank Stock, which has been long a subject both of civil process and negotiation in London. As Mr. King will probably have left England before a communication on this subject could reach him, and as his successor may not be so intimately acquainted with the History and the present situation of the Stock, as you are supposed to be, from your being a Citizen of the state, and other opportunities, it has been judged proper to charge you specially with this business. The President therefore invests you with powers for this purpose, which heretofore might have been exercised by Mr. King or would devol[v]e on his successor, to apply to the Ministers & Courts of Justice of his Britannic Majesty, in such manner as may be judged proper & effectual for terminating the claim of the state and for receiving a transfer of the stock for its use. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1); Tr, three copies (MdAA: Blue Book 2). First Tr, marked “(A.),” sent as enclosure in JM to John Francis Mercer, 19 May 1803 (ibid.).


